Case: 10-40869       Document: 00511514667          Page: 1    Date Filed: 06/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 21, 2011
                                     No. 10-40869
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




SOILO E. URIAS,

                                                   Plaintiff-Appellant,

versus

DAVID HUDSON, Senior Warden at Telford Unit;
JOSEPH WILSON, Assistant Warden at Telford;
JEFFERY CALFEE, Assistant Warden at Telford;
RODGER MCDONALD, Major at Telford Unit,

                                                   Defendants-Appellees.




                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 5:09-CV-130




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-40869    Document: 00511514667      Page: 2   Date Filed: 06/21/2011

                                  No. 10-40869

      Soilo Urias, Texas prisoner # 1189938, sued under 42 U.S.C. § 1983, alleg-
ing that his constitutional rights were violated during a prison lockdown. The
district court granted summary judgment in favor of the defendants. Urias ar-
gues that the court erred in denying his discovery motion, in denying his motion
for appointed counsel, and in holding him to an unfair pleading standard. He
also claims that the defendants failed to present competent summary judgment
evidence.
      We review a summary judgment de novo. Dillon v. Rogers, 596 F.3d 260,
266 (5th Cir. 2010). Summary judgment is appropriate if the record discloses
“that there is no genuine dispute as to any material fact and that the movant is
entitled to judgment as a matter of law.” F ED. R. C IV. P. 56(a) (2010).
      Urias contends that the district court erred when it denied his motion for
an order compelling discovery and granted defendants’ motion for a protective
order. He asserts that had the court granted discovery, he could have obtained
evidence to support his claims and to defeat qualified immunity. The court did
not abuse its discretion when it denied Urias’s motion, given that the defendants
had raised a qualified immunity defense. See Williamson v. United States Dep’t
of Agric., 815 F.2d 368, 382 (5th Cir. 1987); Heitschmidt v. City of Houston, 161
F.3d 834, 840 (5th Cir. 1998). Moreover, evidence regarding the crux of Urias’s
claims—administrative lockdowns, including the lockdown in question—was
evaluated by the district court. Furthermore, Urias fails to explain in his appel-
late brief how the information he sought would have specifically supported his
claims or affected the district court’s decision. Thus, he has not shown error in
connection with the discovery rulings. See Williamson, 815 F.2d at 382.
      Urias also contends that the district court erred when it denied his motion
for appointed counsel, a decision we again review for abuse of discretion. See
Baranowski v. Hart, 486 F.3d 112, 126 (5th Cir. 2007). A district court may ap-
point counsel for an indigent plaintiff asserting a claim under § 1983 if there are
exceptional circumstances. Williams v. Ballard, 466 F.3d 330, 335 (5th Cir.

                                         2
   Case: 10-40869    Document: 00511514667      Page: 3   Date Filed: 06/21/2011

                                  No. 10-40869

2006). The record reflects that Urias was able to present his claims adequately
in the district court without counsel; he filed numerous motions and documen-
tary evidence. The court did not abuse its discretion in denying appointed coun-
sel. See Baranowski, 486 F.3d at 126.
      Urias argues that the district court held him to an unfair pleading stan-
dard. Although he correctly asserts that pro se pleadings are held to less strin-
gent standards, see Haines v. Kerner, 404 U.S. 519, 520 (1972), he has not shown
that the court held him to the standards governing attorney-filed pleadings.
      Urias maintains that defendants failed to offer competent summary judg-
ment evidence. The record reflects that they offered the following documents in
support of summary judgment: (1) Texas Department of Criminal Justice’s
(TDCJ’s) Administrative Directive regarding unit lockdowns; (2) Warden Hud-
son’s affidavit, (3) Captain Tori Scott’s affidavit (regarding food service during
administrative lockdowns); and (4) TDCJ’s Food Service Procedures Manual.
Thus, the defendants offered competent evidence in support of their summary
judgment motion. See F ED. R. C IV. P. 56(c)(1), (4) (2010); Love v. Nat’l Med. En-
ter., 230 F.3d 765, 775-76 (5th Cir. 2000) (discussing records kept in the regular
course of business). To the extent Urias is attempting to argue the merits of his
claims, he fails to brief them. Although pro se briefs are afforded liberal con-
struction, Haines, 404 U.S. at 520, even pro se litigants must brief arguments to
preserve them. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Therefore,
Urias’s claims regarding the administrative lockdown are deemed abandoned.
See Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987).
      AFFIRMED.




                                        3